Citation Nr: 0021195	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-19 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for migraine headaches.

2.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1988 to 
February 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC).  In that 
decision, the M&ROC granted service connection for migraine 
headaches and irritable bowel syndrome and assigned 
noncompensable evaluations, effective February 19, 1998.

In March 1999, the Hearing Officer granted a 30 percent 
evaluation for migraine headaches, effective February 19, 
1998.

In June 2000, the appellant had a hearing before the Board 
Member rendering this decision.

The issue of entitlement to an initial compensable evaluation 
for irritable bowel syndrome is addressed in the remand 
portion of this decision.


FINDING OF FACT

Migraine headaches are manifested by prostrating attacks 
averaging about once a month.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that an increased evaluation for his 
service-connected migraine headaches is warranted.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
initial evaluation in excess of 30 percent for migraine 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the 
regional office's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation, and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).

The Board has continued the issue as "entitlement to an 
initial evaluation in excess of 30 percent for migraine 
headaches" since service connection has been granted in the 
rating decision on appeal, and the appellant seeks a higher 
evaluation than the one assigned by the M&ROC.

The Board notes that the appellant is not prejudiced by this 
naming of the issue, as the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  The distinction between 
disagreement with the original evaluation awarded and a claim 
for an increased evaluation is important in terms of VA 
adjudicative actions.  Id.  However, the Court did not 
provide a substitute name for the issue.

In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the service-connected migraine headaches has 
not significantly changed during the appeal period and that a 
uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in May 1998.  He 
reported he had migraine headaches, which had started within 
one year of his entering service.  He stated he would 
initially get migraine headaches about once a year, which had 
gradually increased to between three to four times a year.  
The appellant noted there was a period of time when he was 
having a series of headaches almost every other day for three 
to four weeks, but that the frequency had gone back to three 
or four times a year.  He stated he was being treated with 
Imitrex, which had caused him some discomfort.

The examiner entered an impression of migraine headaches 
diagnosed in service.  The examiner stated there was a 
question as to whether it was due to sinusitis rather than 
being a migraine headache.  He noted x-rays would be ordered.  

The appellant had a hearing at the M&ROC in December 1998.  
He testified he had headaches about every other day and 
migraines about twice a month.  He stated he was constantly 
taking Extra Strength Tylenol and Excedrin Migraine to help 
alleviate the pain.  The appellant stated he would vomit at 
times when having a migraine headache.

The appellant's spouse stated the appellant had severe 
headaches at least one time per month and sometimes two times 
per month.  She stated that they got so bad at one point 
while he was still in service that she had to take him to the 
hospital.

The appellant stated he was going to school and was not 
employed.  He testified he had not missed any school due to 
his headaches.  He stated he would get the headaches late at 
night, which would last until the morning.

At the time of the M&ROC hearing, the appellant submitted 
several statements from his family, including his spouse, 
where they stated they had witnessed the appellant have 
weekly headaches.  Each stated that once or twice per month, 
the appellant would have headaches that involved dizziness, 
vomiting, and sensitivity to light.

The appellant underwent a VA examination in January 1999.  He 
reported he got headaches about once a month and that his 
headaches involved scatoma-type symptoms, which were followed 
by nausea and vomiting, about half the time.  He stated his 
headaches would last a half day.  He denied any weakness or 
numbness of the upper and lower extremities.  The appellant 
stated his headaches would improve only with medication or 
sleep.  He reported he had not missed any school in the last 
couple of years due to his migraine headaches because he 
could not afford to do so.

Upon physical examination, the examiner stated the cranial 
nerves II through XII were intact.  The impression entered 
was migraine headaches, as discussed.

The appellant underwent a VA examination in February 2000.  
He reported a gradual worsening of his headaches.  He stated 
he had headaches at least two to three times per week, if not 
every day.  He described the pain as severe, with a 
description of pounding, stabbing, and aching.  The appellant 
stated his headaches were accompanied by photophobia, smell 
sensitivity, nausea, and vomiting.  He described his head as 
feeling like it would explode.

The appellant stated he was taking only over-the-counter 
medication.  He stated he took Excedrin Migraine every four 
hours on a nearly daily basis.  The appellant reported he had 
more difficulty concentrating because of the headaches.  He 
noted he had trouble sleeping as well.

The examiner entered an impression that the appellant 
presented with a history of worsening headaches.  He stated 
he felt the most likely diagnosis was a combination of common 
migraines and analgesic rebound headaches.  The examiner 
stated that the analgesic rebound headaches were most likely 
caused by the medication the appellant was taking.  He 
recommended the appellant to wean himself off of the Excedrin 
Migraine tablets.  

In June 2000, the appellant presented testimony before this 
Board Member.  He testified he had daily headaches, which 
varied in severity and would last all day.  He stated he was 
a student and that his headaches made it difficult for him to 
concentrate because of the throbbing.  He stated when his 
headaches were prostrating, he would lay in a dark room in 
the fetal position, which occurred at least once, sometimes 
twice, a month.

The appellant noted he had not weaned himself off of the 
Excedrin Migraine medication at that time.  He stated he 
continued to take it for his migraine headaches.  The 
appellant's spouse stated she witnessed the headaches and 
that that the appellant had at least one prostrating headache 
each month and sometimes it was twice a month.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (1998).  A 30 percent evaluation requires more 
frequent prostrating attacks (on an average of once a month), 
and a 50 percent rating requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 30 percent.  The preponderance of the 
evidence establishes that the appellant has prostrating 
headaches averaging about once a month.  He and his spouse 
testified at the December 1998 M&ROC hearing that he had 
severe headaches, which occurred one to two times per month.  
Statements written by the appellant's family members stated 
they had witnessed the appellant have one to two severe 
headaches per month.

In January 1999, the appellant stated he had headaches that 
would last a half day, with 50 percent of the headaches 
involving nausea and vomiting.  In February 2000, he stated 
he had headaches up to three times per week with severe pain.  
He added his headaches were accompanied by photophobia, smell 
sensitivity, nausea, and vomiting.  In June 2000, the 
appellant testified he had daily headaches, which varied in 
severity and would last all day.

The Board finds that the above-described findings are 
indicative of no more than a 30 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 8100.  Again, the Board 
finds the evidence establishes that the appellant has 
migraine headaches, which average about once per month.  See 
id.

An evaluation in excess of 30 percent is not warranted.  The 
preponderance of the evidence more nearly average one 
migraine headache per month.  Although the appellant has 
described daily headaches, he notes that the more severe ones 
(ones which require him to lay in a dark room) occurred only 
one to two times per month.  This more VA closely 
approximates the criteria for a 30 percent evaluation.

Additionally, at the December 1998 M&ROC hearing and the 
January 1999 VA examination, the appellant stated that he was 
a full-time student and that his headaches affected his 
concentration.  However, he also stated at both times he had 
not missed any school due to his migraine headaches.  The 
Board finds that such description does not equate to severe 
economic inadaptability as required by the 50 percent 
evaluation.  See id.

The appellant is competent to report his symptoms.  To the 
extent that he asserted his headaches were worse than the 
initial noncompensable evaluation assigned, he was correct, 
and the Hearing Officer granted a 30 percent evaluation.  
However, to the extent that the appellant has stated and 
testified that he warrants an evaluation in excess of 
30 percent, his descriptions of the severity of his headaches 
do not support his contentions for a higher evaluation for 
the service-connected migraine headaches when compared to the 
schedular criteria for rating the disability.

The Board notes that when the appellant was examined in 
February 2000, the examiner recommended that he undergo a 
headaches work-up, to include diagnostic studies.  Although 
such examination may be helpful for diagnostic and treatment 
purposes, it would not alter the frequency or the severity of 
the appellant's headaches, the bases on which migraine 
headaches are evaluated.  See 38 C.F.R. Part 4, Diagnostic 
Code 8100.  Here, the appellant has given detailed 
descriptions of the frequency and severity of his headaches.  
Thus, the Board finds that a headache work-up is not needed 
to evaluate the severity of the appellant's migraine 
headaches.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for migraine 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches is denied.


REMAND

When the appellant testified before this Board Member, he 
stated he had been hospitalized overnight for his irritable 
bowel syndrome at the Fort Harrison Medical Center within the 
last year.  He also indicated he had been seen on an 
outpatient basis at the VA clinic in Great Falls for his 
irritable bowel syndrome symptoms.  None of these records 
have been associated with the claims file.

The Board finds that the M&ROC should attempt to obtain these 
records, as it has been placed on notice of such records, 
which may have a bearing on the appellant's claim of 
entitlement to an initial compensable evaluation for 
irritable bowel syndrome.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Additionally, the Board finds that the medical evidence needs 
to be supplemented.

Accordingly, the case is hereby REMANDED to the M&ROC for the 
following action:

1.  The M&ROC should contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
irritable bowel syndrome.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
appellant's complete treatment reports 
from all sources identified whose records 
have not previously been secured.

Regardless of the appellant's response, 
the M&ROC should secure all outstanding 
VA treatment reports, to include the 
treatment reports from Great Falls, and 
the hospitalization report from the VA 
Medical Center in Fort Harrison, Montana.


2.  The M&ROC should schedule the 
appellant to undergo a VA examination to 
determine the severity of his irritable 
bowel syndrome.  The examiner should 
report his findings in a clear, 
comprehensive, and legible manner and any 
opinion(s) rendered must be accompanied 
by a complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the M&ROC 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The M&ROC should then readjudicate 
the claim of entitlement to an initial 
compensable evaluation for irritable 
bowel syndrome.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional officers s to 
provide expeditious handling of all cases that 

have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



